Case 0:19-cv-61783-UU Document 13 Entered on FLSD Docket 08/26/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 0:19-cv-61783-UU
ELLIOT HICKEY,

       Plaintiff,
v.

STRALEY & OTTO, P.A.,

        Defendant.
                                            /

                                            ORDER

        The Initial Planning and Scheduling Conference in this matter is hereby re-set to Friday,

 September 20, 2019, at 10:30 a.m.

        DONE AND ORDERED in Chambers at Miami, Florida, this _26th__ day of August,
        2019.


                                                    ___________________________________________
                                                    URSULA UNGARO
                                                    UNITED STATES DISTRICT JUDGE
copies provided to: counsel of record
